DETAILED ACTION
Status of the Application
	Claims 1-13 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claims 1-3, 11-13 as submitted in a communication filed on 12/21/2021 is acknowledged.
In a conversation with Ms. Na Xu on 1/12/2022, an agreement was reached to amend claims 1-4, 6-13 to place the application in condition for allowance.   
In accordance with MPEP 821.04, claims 4-13 are rejoined for examination on the merits in view of the fact that the product claims have been found allowable.  The previous restriction between the product of claims 1-3 (elected invention; Group I) and the methods of claims 4-13 is hereby withdrawn.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given by Ms. Na Xu on 1/12/2022.
Please replace claims 1-4, 6-13 as follows:

1.            A recombinant Escherichia coli obtained by (i) introducing deletions in E. coli MG1655 at a lacI gene, a trpE gene, a pabB gene, a pabA gene, and a pykF gene, and (ii) integrating a Saccharomyces cerevisiae pyruvate decarboxylase ARO10* gene that comprises SEQ ID NO:1 in each of the lacI gene, trpE gene, pabB gene, pabA gene, and pykF gene having said deletions.

2.            The recombinant Escherichia coli according to claim 1, wherein a yccX gene in said Escherichia coli is also deleted, and at the same time a Saccharomyces cerevisiae pyruvate decarboxylase ARO10* gene that comprises SEQ ID NO:1 is integrated in the yccX gene having said deletion. 

3.            The recombinant Escherichia coli according to claim 2, wherein deletion or gene integration is carried out by using CRISPR-Cas9 technology or Red homologous recombination. 

4.            A method for producing a tyrosol, wherein said method comprises fermenting the recombinant Escherichia coli according to claim 1. 

6.            The method according to claim 4, wherein prior to fermenting, the method comprises (a) culturing  the recombinant Escherichia coli on an LB plate, (b) selecting a single colony from said LB plate, (c) inoculating an LB liquid culture medium with said single colony, and (d) culturing said single colony for 8-10 hours to produce a seed solution.

7.            The method according to claim 6, wherein said method further comprises inoculating an LB liquid solution with the seed solution at an inoculation volume percentage of 1%-5%, culturing said inoculated LB liquid solution in a shaker at 200-220 rpm for 8-12 hours at 35°C-39°C, collecting all cells after culturing, removing the culture medium from the cells, cleaning the cells after removing the cell culture medium, transferring the clean cells into an M9Y medium, and culturing the cells in the M9Y medium in a shaker at 200-220 rpm for 40-60 hours at  28°C-30°C.

8.            The method according to claim 6, wherein said method further comprises inoculating an LB liquid solution with the seed solution at an inoculation volume percentage of 1%-5% to obtain an initial OD600 of 0.05-0.06, culturing said inoculated LB liquid solution in a shaker at 200-220 600 reaches 0.25-0.30 to obtain a fermentation seed solution, inoculating a fermenter that comprises a M9Y medium with the fermentation seed solution, and fermenting for 40-60 hours. 

9.            The method according to claim 8, wherein the M9Y medium comprises 17.1 g/L Na2HPO4.12H2O, 3 g/L KH2PO4, 0.5 g/L NaCl, 1 g/L NH4Cl, 20 g/L glucose, 0.25 g/L yeast powder and 5 mM MgSO4, wherein MgSO4 is added after sterilization. 

10.         The method according to claim 4, wherein the tyrosol produced is used to prepare food or medicine.

11.         A method for constructing a recombinant Escherichia  coli, wherein said method comprises (i) introducing deletions in an E. coli MG1655 cell at a lacI gene, a trpE gene, a pabB gene, a pabA gene, and a pykF gene, and (ii) integrating a Saccharomyces cerevisiae pyruvate decarboxylase ARO10* gene that comprises SEQ ID NO:1 in each of the lacI gene, trpE gene, pabB gene, pabA gene, and pykF gene having said deletions.

12.         The method according to claim 11, wherein said method further comprises introducing a deletion in said E. coli MG1655 cell at a yccX gene, and at the same time integrating a Saccharomyces cerevisiae pyruvate decarboxylase ARO10* gene that comprises SEQ ID NO:1 in the yccX gene having said deletion. 

13.         The method according to claim 11, wherein deletion or gene integration is carried out by using CRISPR-Cas9 technology or Red homologous recombination. 


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses E. coli cells having deletions in a lacI gene, a trpE gene, a pabB gene, a pabA gene, or a pykF gene (Bai et al.; cited in the prior Office action),  the Examiner has found no teaching or suggestion in the prior art directed to a recombinant Escherichia coli obtained by (i) introducing deletions in E. coli MG1655 at a lacI gene, a trpE gene, a pabB gene, a pabA gene, and a pykF gene, and (ii) integrating a Saccharomyces cerevisiae pyruvate decarboxylase ARO10* gene that comprises SEQ ID NO:1 in each of the lacI gene, trpE gene, pabB gene, pabA gene, and pykF gene having said deletions. Therefore, claims 1-13, directed to (a) a recombinant Escherichia coli obtained by (i) introducing deletions in E. coli MG1655 at a lacI gene, a trpE gene, a pabB gene, a pabA gene, and a pykF gene, and (ii) integrating a Saccharomyces cerevisiae pyruvate decarboxylase ARO10* gene that comprises SEQ ID NO:1 in each of the lacI gene, trpE gene, pabB gene, pabA gene, and pykF gene having said deletions, (b) a method to produce tyrosol that requires culturing the recombinant E. coli of (a), and (c) a method to produce the recombinant E. coli of (a), are allowable over the prior art of record.

Conclusion
Claims 1-13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
January 12,2022